Citation Nr: 1302796	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dyspareunia, claimed as secondary to service-connected intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1975 to December 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim. 

In June 2012, a hearing was held before the undersigned Acting Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002). 

Regarding the characterization of the issue, the rating decision and statements of the case characterize the claim differently.  The Board observes that the Veteran's claim, as filed in June 2008 and denied in the January 2009 rating decision on appeal, is only for dyspareunia.  The RO then mischaracterized the issue in the January 2010 statement of the case (SOC) as service connection for status post abdominal hysterectomy with bilateral salpingo-oophorectomy (previously evaluated as dyspareunia) as secondary to the service-connected disability of intervertebral disc syndrome.  In the April 2010 supplemental SOC and the Informal Hearing Presentation submitted on August 2, 2012 by the Veteran's representative , the issue was mischaracterized as entitlement to service connection for dyspareunia with history of status post abdominal hysterectomy with bilateral salpingo-oophorectomy (claimed as painful intercourse orgasm) as secondary to the service-connected disability of intervertebral disc syndrome. 

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Federal Circuit discussed when two claims should be considered to have the same factual basis for purposes of 38 U.S.C.A. § 7104(b) and concluded that the factual basis is the Veteran's underlying disease or injury, rather than the symptoms of that disease or injury.  The Federal Circuit elaborated on its prior decision in Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) and restated the holding that claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted that when a claimant files a claim, the claim should be construed based on the reasonable expectations of the claimant and the evidence developed in processing that claim.  Factors to consider include the claimant's description of the claim, the symptoms the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim. Id. at 5. 

Based on the holdings in Ephraim, Boggs, and Clemons, the Board observes that only the claim for dyspareunia is currently under appeal.  Although the RO conflated the issues in the SOCs, the Veteran only perfected the claim for dyspareunia in her February 2010 substantive appeal in which she noted that she did not file a claim for the hysterectomy.  Moreover, during the 2012 Board hearing, the Veteran specifically indicated that her claim was for dyspareunia.  Further, the Veteran's dyspareunia and hysterectomy are separate and distinctly diagnosed disabilities and must be considered separate and distinct claims.  The Board concludes that the proper action is to adjudicate the already developed claim for dyspareunia and to refer the claim for service connection for status post abdominal hysterectomy with bilateral salpingo-oophorectomy to include as secondary to service-connected disabilities, to the RO for any necessary development.  The Board has, accordingly recharacterized the issue on appeal to reflect the appeal before it.  The Board does not have jurisdiction over the issue of entitlement to service connection for status post abdominal hysterectomy with bilateral salpingo-oophorectomy to include as secondary to service-connected disabilities and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The evidence establishes that the Veteran's currently diagnosed dyspareunia is etiologically related to her service-connected intervertebral disc syndrome.  




CONCLUSION OF LAW

Dyspareunia is the result of the service-connected intervertebral disc syndrome.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Establishing entitlement to service connection for a disability requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Specifically, establishing a "continuity of symptomatology" requires evidence showing that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also 38 C.F.R. § 3.303(b); Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).  In this regard, the Court has held that medical evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated unless such a relationship is one as to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court of Appeals for Veterans Claims (Court) is stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran seeks service connection for a dyspareunia which she claims is due to her service-connected intervertebral disc syndrome.  During her June 2012 Board hearing, she testified that dyspareunia began when her intervertebral disc syndrome was aggravated in 2006.    

At the outset, the Board notes that the objective medical evidence does reflect a current disability including dyspareunia.  Private treatment records and VA examination reports of record reflect the Veteran's complaints of dyspareunia (pain during intercourse) and pain with orgasm.  A July 2008 VA treatment record indicates a diagnosis of dyspareunia.   Although the August 2009 VA gynecological addendum reflects that the Veteran has pain during orgasm, the examiner reported that there was no history of dyspareunia.  In his November 2009 report, a private examiner, R.W., D.C., indicated that the Veteran experiences sciatic neuralgia during orgasm.  Given the Veteran's complaints and the July 2008 VA physician's diagnosis of dyspareunia, the Board finds that the Veteran has a current disability.

The Veteran does not contend and the record does not show that her dyspareunia is related to her active duty service.  But see Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to investigate all possible in-service causes of a veteran's current disability, including those unknown to the veteran).  There is no evidence of symptoms, treatment, or diagnosis of dyspareunia in the Veteran's service treatment records.  Pelvic evaluations were noted to be normal in service.  Additionally, no health care professional has established a nexus between active duty and the Veteran's dyspareunia.

For the Veteran to be successful in this claim, the evidence must show either that it is at least as likely as not that the current dyspareunia is proximately due to or the result of a service-connected disability or that the dyspareunia is aggravated by a service-connected disability.  If the preponderance of the evidence shows otherwise, the Veteran's claim must be denied.

The competent evidence of record is in equipoise as to whether the Veteran currently has dyspareunia that is related to a service-connected disability.  In this case, there are medical opinions that are both for and against the Veteran's claim.

The competent evidence in support of the claim consists of opinions dated in August 2009 by VA physicians and November 2009 by K.S. and R.W.  In the August 2009 statements, VA physicians indicated that the Veteran's symptoms were clinically related to her disc disease and gastrointestinal problems.  It was reported that the Veteran's symptoms were due to nerve discharges from the lumbar spine causing discomfort.  It was further noted that the Veteran's pain with orgasm is likely secondary to inappropriate relay in the nervous system and less likely due to the uterus itself.  Additionally, the VA physicians noted that a hysterectomy would not provide any relief of these symptoms.

In a November 2009 statement, K.S., D.C. noted that a connection between the Veteran's back condition and problems with intercourse and orgasm cannot be ruled out.  R.W., D.C. opined in his November 2009 private treatment note that the Veteran's sciatic pain is related to the unstable status of her lumbar spine and her medical disability and directly related to the severe sciatic neuralgia she experiences during orgasm.

The evidence of record which is against the Veteran's claim consists of the January 2009 VA gynecological examination report.  The January 2009 VA examiner opined that it is less likely as not that the claimed condition is secondary to the Veteran's service-connected back condition.  Her rationale was that there is medical documentation of a perimenopausal state back to August 2003 and that perimenopause leads to changes in female hormone levels which can cause atrophic changes in the vaginal wall leading to dyspareunia.  

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has dyspareunia that is related to her service-connected intervertebral disc syndrome.  When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Veteran is competent to state when her dyspareunia began.  However, the Board finds the opinion by K.S. to be entitled to little weight because it only provided general information with respect to a relationship between back conditions and painful orgasm without conclusively addressing the question of etiology in this case.  Similarly, the January 2009 VA examiner's opinion is problematic as it attributes the condition to atrophy while also noting that atrophy was not noted on examination.  However, the August 2009 VA examiners and R.W. relate the Veteran's dyspareunia to her service-connected back disability and related sciatica.  

Accordingly, as the Board finds the Veteran's reports of dyspareunia to be credible, and because VA and private examiners have related the Veteran's dyspareunia to her service-connected intervertebral disc syndrome and resultant sciatica, the Board concludes that service connection is warranted for this condition.  

Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, her claim of entitlement to service connection for dyspareunia as secondary to service-connected intervertebral disc syndrome is granted.  See 38 C.F.R. § 3.102. 







ORDER

Entitlement to service connection for dyspareunia as secondary to service-connected intervertebral disc syndrome is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


